Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4-21-22 and 10-7-are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 USC 102(a)(1) as being anticipated by Slater et al. (hereinafter “Slater”, US Patent Publication 2004/0010544 A1)
As per claims 1, 20, Slater discloses A resource allocation server and method comprising memory circuitry, processor circuitry, and an interface, wherein the resource allocation server is configured to communicate 5with a plurality of resource allocation servers comprising a first resource allocation server of a first network, wherein the resource allocation server is configured to:
Receive, from a requester, a first resource allocation request indicative of a resource type (paragraphs [0006, 0016, 0026]); 

Negotiate, with the first resource allocation server, an allocation of a resource 10based on the resource type indicated in the first resource allocation request, wherein the resource allocation server is part of a network different from the first network (paragraphs [0014, 0047, 0049]).  

As per claim 2, Slater discloses The resource allocation server according to claim 1, wherein the resource 15allocation server is configured to negotiate, with the first allocation server, the allocation of a resource based on the resource type indicated in a second allocation request (paragraph [0057]).  

As per claim 3, Slater discloses The resource allocation server according to claim 1, wherein the negotiation of the 20allocation of the resource comprises determining whether an agreement is reached between the resource allocation server and the first resource allocation server (paragraphs [0023, 0099]).

As per claim 4, Slater discloses The resource allocation server according to claim 2, wherein the resource 25allocation server is configured to: 
upon agreement, between the resource allocation server and the first resource allocation server, to grant the allocation of the resource, generate a transaction in a resource allocation distributed ledger (paragraph [0099]); 
and upon validation of the transaction on the resource allocation distributed ledger, 30transmit, to the requester, a first resource allocation response indicative of a grant of the resource (paragraph [0110]).  

As per claim 5, Slater discloses The resource allocation server according to claim 2, wherein the agreement is according to a set of agreement term parameters including a first agreement term parameter, wherein the first agreement term parameter is indicative of a criterion 5to be satisfied for the agreement to be reached (paragraph [0118]).  

As per claim 6, Slater discloses The resource allocation server according to claim 2, wherein the agreement is based on a joint consensus mechanism (paragraph [0163]).  

As per claim 107, Slater discloses The resource allocation server according to claim 6, wherein the joint consensus mechanism comprises reaching consensus in a distributed mode between the resource allocation server and the first resource allocation server (paragraph [0171]).  

As per claim 8, Slater discloses The resource allocation server according to claim 6, wherein the joint consensus 15mechanism is based on a set of rules and/or a service type (paragraph [0092]).  

As per claim 9, Slater discloses The resource allocation server according to claim 8, wherein the set of rules including a first rule, wherein the first rule comprises one or more of: a priority rule, and a fairness rule (paragraph [0093]).  

As per claim 10, Slater discloses The resource allocation server according to claim 1, wherein the negotiation comprises a transmission, to the first resource allocation server, of a second resource allocation request (paragraph [0110]).  

As per claim 2511, Slater discloses The resource allocation server according to claim 10, wherein the negotiation comprises reception of a second resource allocation response from the first resource allocation server, wherein the second resource allocation response is indicative of an agreement indicator on the allocation of the resource indicated in the second allocation request (paragraph [0118]).  

As per claim 12, Slater discloses The resource allocation server according to claim 3, wherein the resource allocation server is configured to: 
upon disagreement, between the resource allocation server and the first resource allocation server, to grant the allocation, the transaction is not 5generated on the resource allocation distributed ledger (paragraph [0099]).  

As per claim 13, Slater discloses The resource allocation server according to claim 4, wherein the grant of the resource is a grant to a part of the resource (paragraph [0110]).  

As per claim 1014, Slater discloses The resource allocation server according to claim 6, wherein the joint consensus mechanism is established between the resource allocation server and at least one of the plurality of resource allocation servers prior to receiving the first resource allocation request (paragraph [0049])  

As per claim 1515, Slater discloses The resource allocation server according to claim 4, wherein the resource allocation distributed ledger is associated with the resource allocation server and the plurality of the resource allocation servers (paragraph [0055]).  

As per claim 16, Slater discloses The resource allocation server according to claim 4, wherein the resource 20allocation distributed ledger is a resource allocation distributed ledger dedicated for resource allocation servers of the network (paragraph [0099]).  

As per claim 17, Slater discloses The resource allocation server according to claim 4, wherein the resource allocation distributed ledger is a resource allocation distributed ledger collocated 25with the resource allocation server (paragraph [0100]).  

As per claim 18, Slater discloses The resource allocation server according to claim 1, wherein the resource comprises one or more of: a spectrum resource, a time resource, and a hardware resource (paragraph [0125]).  

As per claim 19, Slater discloses The resource allocation server according to claim 4, wherein the resource allocation server is configured to receive a validation indicator from the resource allocation distributed ledger upon validation of the transaction on the resource allocation distributed ledger (paragraph [0099]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 29, 2022
/BARBARA B Anyan/Primary Examiner, Art Unit 2457